Title: To Thomas Jefferson from Joseph Milligan, 30 April 1808
From: Milligan, Joseph
To: Jefferson, Thomas


                  
                     April 30th 1808.
                  
                  Columbiad
                  Agriculture de Serres 2 vols.
                  Histoire de Pologne 4 vols.
                  Ramsays Washington
                  Corinne—3 vols. 12mo.
                  Do— 2 vols. 8vo
                  
                     Ainsworth 2 vols. Do.
                  Maxime de Tyr 2 vols Do.
                  Preface to Bellendenus Do.
                  Pharmacopœia of Boston
                  Societe d’Agriculture 4 vols.
                  Poudre par Cosigny
                  Burrs Trial—
                  Memoires Agricoles
                  Nautical Almanack 1797
                  Connaisance de Tems
                  Le vin par Cossigny—
                  
               